Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schipunov et al. (U.S. Pub. No. 20080027920 A1) in view of Kuang et al. (U.S. Pub. No. 20140282589 A1), and further in view of Srinath et al. (U.S. Pub. No. 20120066683 A1).
Schipunov and Srinath were cited in a previous Office Action.

As per claim 1, Schipunov teaches the invention substantially as claimed including a non-transitory computer readable medium storing a computer program (par. 0070 Computer 1212 also includes removable/nonremovable, volatile/nonvolatile computer storage media), wherein when the computer program is executed by one or more processors of a computing device (par. 0068 The computer 1212 includes a processing unit 1214), the computer program performs operation for asynchronous data processing in a database management system, and the operations include: 
receiving a query issued from a client (par. 0027 The system 100 includes a receiver component 102 that receives a query in a database query language);
dividing an operation corresponding to the query into one or more tasks (par. 0034 The master node 204 can additionally include the partitioning component 104, which can determine what data is needed to process the received SQL query, and can partition the query into multiple tasks such that the query is processed. The partition component 104 can then assign the tasks to the one or more cluster nodes 106-110);
allocating a subtask for each of the one or more tasks to each of one or more worker threads, where the subtask is a portion of the task that can be performed subsequent to a second subtask associated with the task, and based on a identification of the worker thread as a worker thread of another task (par. 0035 Additionally, it is to be understood that one or more of the cluster nodes 106-110 can act as a master node with respect to sub-cluster nodes beneath the cluster nodes 106-110 within a logical hierarchy. Pursuant to an example, the cluster node 108 can include the receiver component 102, which is configured to receive one or more tasks associated with the SQL query provided by way of the client 202. The cluster node 108 can also include the partitioning component 104, which partitions the task into a plurality of sub-tasks. The cluster node 108 can then execute one or more of the sub-tasks and/or assign sub-tasks to cluster nodes [threads within nodes] (not shown) beneath the cluster node 108 in the logical hierarchy; par. 0044  tasks …can be executed by one or more worker threads 514 within the cluster node 508).

Schipunov does not expressly teach: determining a balance of processing of the one or more tasks by determining that a memory usage is within a threshold resource amount; determining the processing of the one or more tasks is determined as the imbalance, wherein an imbalance comprises a determination that the memory usage is not within the threshold amount
However, Kuang teaches: determining a balance of processing of the one or more tasks by determining that a memory usage is within a threshold resource amount; determining the processing of the one or more tasks is determined as the imbalance, wherein an imbalance comprises a determination that the memory usage is not within the threshold amount (par. 0087 The resource balancer module 350 determines that the corresponding application 131 is in a resource-rich application state [balance] if the current memory usage percentage U.sub.0 is less than or equal to a threshold parameter Th. If the current memory usage percentage U.sub.0 is greater than the threshold parameter Th, the resource balancer module 350 determines instead that the corresponding application 131 is in a resource-scarce application state [imbalance]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Schipunov by incorporating the method of determining a balance/imbalance of an application as set forth by Kuang by implementing in the manner of determining a balance and imbalance of tasks of a query, and reallocating subtasks of an imbalance task. This would have resulted in increasing efficiency in memory utilization. 
Schipunov and Kuang does not expressly teach: determining a balance of processing of the one or more tasks by determining that a memory usage is within a threshold resource amount; and asynchronously reallocating a subtask of a task related to an imbalance to a worker thread based on meeting a criteria.

However, Srinath teaches: determining a balance of processing of the one or more tasks by determining that a memory usage is within a threshold resource amount; and asynchronously reallocating a subtask of a task related to an imbalance to a worker thread based on meeting a criteria (par. 0020 … In another sub-part of the method 100, tasks are reallocated among threads in block 108 when a criteria is met [balance]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Schipunov and Kuang by incorporating the method of balanced thread creation and task allocation as set forth by Srinath because it would provide for effectively scheduling tasks in multi-threaded applications to allow the threads to work and complete together.

As per claim 2, Schipunov further teaches wherein the each of the one or more tasks are a group of operations corresponding to the query, which are grouped by a predetermined basis, and wherein the one or more tasks form a relationship of at least one of a parallel processing relationship for processing data in parallel, or a dependency relationship for processing data in association (par. 0006 a client can provide an SQL query to a computing node (which can be a computer, a portion of a computer, . . . ) that acts as a master node, wherein the master node analyzes the SQL query and determines a plurality of tasks that are related to the SQL query; par. 0032 … The system 100 facilitates end to end support of such tasks by partitioning a database query into several tasks, wherein such tasks are executed in parallel; par. 0034 …The cluster nodes 106-110 can complete the tasks and provide results from such tasks back to the master node 204 [master task]. Thus, master tasks have dependency relationship with tasks and subtasks).

As per claim 3, Schipunov further teaches wherein the one or more tasks form the dependency relationship, tasks forming the dependency relationship include a master task for forwarding data generated according to a result of processing of the subtask to a slave task, and the slave task for performing an operation based on the data forwarded from the master task (par. 0008 Additionally, cluster nodes can act as master nodes with respect to other cluster nodes. For instance, a cluster node can receive a task from the master node, and such cluster node can determine multiple sub-tasks based upon the received task. These sub-tasks can then be provided to sub-cluster nodes according to data partitions associated therewith. Thus, the query [main task] executing on a node acting as master node to other nodes, can be master task to other tasks executing on the other nodes. Similarly any task executing on a node that acts as master node to other nodes can be master task to other task execution on other nodes).

As per claim 6, Schipunov, Srinath and Kuang teaches the limitations of claim 1.   Kuang further teaches wherein the determining a balance of processing of the one or more tasks further includes at least one of: determining the balance based on memory usage allocated to each of the one or more tasks, wherein the memory usage is within the threshold resource amount; or determining the balance based on a task related message received from the one or more worker threads processing subtasks for each of the one or more tasks (par. 0087 The resource balancer module 350 determines that the corresponding application 131 is in a resource-rich application state [balance] if the current memory usage percentage U.sub.0 is less than or equal to a threshold parameter Th. If the current memory usage percentage U.sub.0 is greater than the threshold parameter Th, the resource balancer module 350 determines instead that the corresponding application 131 is in a resource-scarce application state [imbalance]).

As per claim 7, Schipunov, Srinath and Kuang teaches the limitations of claim 1.    Kuang further teaches: wherein the determining the balance based on memory usage allocated to each of the one or more tasks, includes: determining that processing of the one or more tasks is imbalanced by destemming that the memory usage allocated to each of the one or more tasks is greater than a predetermined first threshold usage; and 
determining that processing of the one or more tasks is imbalanced by determining that the memory usage for each dependency relationship formed by each of the one or more tasks is greater than a second predetermined threshold usage, and the memory usage for each dependency relationship is identified by the sum of memory usage of each of the tasks included in each of a master task and slave task (par. 0087 If the current memory usage percentage U.sub.0 is greater than the threshold parameter Th, the resource balancer module 350 determines instead that the corresponding application 131 is in a resource-scarce application state [imbalance]; par. 0089 For example The resource balancer module 350 determines that the corresponding application 131 is in a resource-scarce application state if the current memory usage percentage U.sub.0 is greater than 80% (i.e., 80%&lt;U.sub.0.ltoreq.100%).

As per claim 9, Schipunov, Srinath and Kuang teaches the limitations of claim 1. Schipunov further teaches: allocating the subtask related to the imbalance to the additional allocated worker thread, and wherein the additional allocated worker thread is at least one of a worker thread performing the subtask related to the imbalance, a worker thread with no task allocated, or a worker thread performing an operation corresponding to another query (par. 0035 Additionally, it is to be understood that one or more of the cluster nodes 106-110 can act as a master node with respect to sub-cluster nodes beneath the cluster nodes 106-110 within a logical hierarchy. Pursuant to an example, the cluster node 108 can include the receiver component 102, which is configured to receive one or more tasks associated with the SQL query provided by way of the client 202. The cluster node 108 can also include the partitioning component 104, which partitions the task into a plurality of sub-tasks. The cluster node 108 can then execute one or more of the sub-tasks and/or assign sub-tasks to cluster nodes [threads within nodes] (not shown) beneath the cluster node 108 in the logical hierarchy; par. 0044 tasks …can be executed by one or more worker threads 514 within the cluster node. Srinath further teaches: identifying an additional allocated worker thread for performing a subtask of a task related to the imbalance (par. 0020 ... in another sub-part of the method 100, tasks are reallocated among threads in block 108 when a criterion is met, for instance, a rebalancing of threads is triggered to account for changing conditions and delays or stalls in task completion against the predicted completion task time [exceeds a threshold]).

As per claim 10, it is a method for asynchronous data processing having similar limitations as claim 1. Thus, claim 10 is rejected for the same rationale as applied to claim 1.

As per claim 11, it is a server for asynchronous data processing having similar limitations as claim 1. Thus, claim 11 is rejected for the same rationale as applied to claim 1. Schipunov further teaches: a processor including one or more cores (Fig. 12, Processing Unit 1214); a storage unit including program codes executable in the processor (Fig. 12, System Memory 1216; Storage 1224); and a network unit for transmitting and receiving data with a client terminal (Fig. 12, Network Interface 1248).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schipunov in view of Kuang and Srinath as applied to claim 1, and further in view of Halder et al. (U.S. Pub. No. 20200150687 A).

As per claim 4, Schipunov and Kuang and Srinath teaches the limitations of claim 1. Schipunov further teaches allocating a subtask of a master task to a worker thread to perform the master task of the one or more tasks (par. 0028 … cluster nodes 106-110 can further partition the tasks into sub-tasks and assign such sub-tasks to sub-cluster nodes; par. 0035 … The cluster node 108 can then execute one or more of the sub-tasks and/or assign sub-tasks to cluster nodes [threads within nodes]); identifying at least one additional allocated worker thread for performing a slave task corresponding to the master task; and allocating a subtask for the slave task to the additional allocated worker thread (par. 0020 ... in another sub-part of the method 100, tasks are reallocated among threads in block 108 when a criteria is met, for instance, a rebalancing of threads is triggered to account for changing conditions and delays or stalls in task completion against the predicted completion task time [exceeds a threshold]).
Schipunov and Kuang and Srinath does not expressly disclose: determining that task progress for the master task is greater than or equal to a predetermined progress threshold. 
However, Halder teaches: determining that task progress for the master task is greater than or equal to a predetermined progress threshold (par. 0146 the resource allocation subsystem 206 can use the confidence measure associated with a task to determine if the execution of the task is progressing as expected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Schipunov, Kuang and Srinath by incorporating the method of determining task progress as set forth by Halder because the ability to take actions such performing additional tasks when master task is progressing as expected or suspending tasks or allocation additional resources.

As per claim 5, Schipunov teaches wherein the additional allocated worker thread is at least one of a worker thread performing a task corresponding to the master task, a worker thread with no subtask allocated, or a worker thread performing an operation corresponding to another query (par. 0044 … Tasks from the task queue 510 can be executed by one or more worker threads 514 within the cluster node 508. As described above, the worker threads 514 may be associated with certain tasks. Where the tasks are associated with task[s] associated with tasks of the master node).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schipunov in view of Kuang and Srinath as applied to claim 6, and further in view of Boudreau et al. (U.S. Pub. No. 20140066066 A1).
Boudreau was cited in a previous Office Action.

As per claim 8, Schipunov, Kuang and Srinath teaches the limitations of claim 6. Schipunov further teaches: identifying a data processing result of each of the one or more tasks based on a task related message received from the one or more worker threads processing subtasks for each of the one or more tasks (par. 0034 The cluster nodes 106-110 can complete the tasks and provide results from such tasks back to the master node 204). 
Schipunov, Kuang and Srinath does not expressly teach determining that processing of the one or more tasks is imbalanced by determining that a difference in data processing results between the one or more tasks is greater than a predetermined threshold.
However, Boudreau teaches: determining that processing of the one or more tasks is imbalanced, by determining that a difference in data processing results between the one or more tasks is greater than a predetermined threshold (par. 0008 ... determine a systematic imbalance difference between a serving base station in a heterogeneous network and a candidate base station in the heterogeneous network. The processor is further configured to determine whether the systematic imbalance difference between the serving base station in the heterogeneous network and the candidate base station exceeds a predetermined threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Schipunov, Srinath and Reinemann by incorporating the technique of determining imbalance as set of forth by Boudreau because it would provide for effectively determining an imbalance between tasks at least based on a difference between data results of the tasks exceeding a predefined threshold. 

Response to Arguments
Applicant's arguments with respect to claims 1, 10 and 11 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195